Citation Nr: 1529447	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  06-11 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for service-connected posttraumatic phobic neurosis (PPN) with headaches, dizziness and seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana, that, in pertinent part, denied the issue currently on appeal.  

In May 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule the Veteran for a hearing under the provisions of 38 C.F.R. §§ 20.704(d), 20.707.  In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran's appeal was again remanded by the Board in May 2012 and May 2013 for additional development.

The Board notes that the Veteran is separately rated for both headaches and a seizure disorder.  Nonetheless, entitlement to a higher rating for headaches and a seizure disorder must still be considered as part of the Veteran's current claim since revised Diagnostic Code 8045 (2014) states that all areas of dysfunction may require evaluation, including cognitive, emotional/behavioral and physical dysfunction.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  As headaches and a seizure disorder have been found to be physical dysfunctions associated with the Veteran's traumatic brain injury (TBI), they are inherently a part of his claim for a higher disability evaluation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's May 2013 remand, the AOJ was directed to schedule the Veteran for a TBI examination, following the current protocol in VA's Disability Examination Worksheet for TBI examination.  In addition to such examination, the AOJ was advised that the Veteran may also require scheduling of multiple special examinations, based on his areas of dysfunction.  While the Veteran underwent VA examinations in March 2014 for his headaches, seizures and psychiatric disorder, he was not afforded the standard TBI protocol examination.  Such is necessary in order to rate the Veteran under the revised criteria and to comply with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).

Additionally, it is unclear from the March 2014 Supplemental Statement of the Case and Rating Decision whether the AOJ readjudicated the Veteran's claim under revised Diagnostic Code 8045, amended effective October 23, 2008, as requested in the Board's prior remands.  Thus, on remand, the AOJ should consider the Veteran's claim in light of the amended regulations pertaining to TBI.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all VA treatment records dated since June 5, 2013.

2.  Upon completion of the above, arrange for the Veteran to be scheduled for a VA TBI protocol examination.  The Veteran's claims file must be reviewed in conjunction with the examination.  The examiner is requested to perform/arrange for all necessary diagnostic studies.  The TBI examination must be conducted following the protocol in VA's Disability Examination Worksheet for TBI examination.  See http://vbaw.vba.va.gov/bl/21/rating/Medical/exams/disexm58.htm. The Veteran may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that may have resulted from his in-service head injury.

The examiner should clearly identify any (and all) TBI residual disability entities, pathology, manifestations, etc.  If any symptoms or pathology that could potentially be found to be residuals of a TBI are attributed (instead) to a separate co-existing disability (either service-connected or nonservice-connected), there should be an explanation for the records as to why such symptom/pathology is attributed to the co-existing disability, and not to TBI.  If any symptoms/pathology noted may be related either to TBI or to a separate co-existing disability (and cannot be dissociated from either) such should also be noted for the record, with explanation.  The examiner is asked to specifically address all of the Veteran's complaints and reports of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) he believes resulted TBI.

The examiner must explain the rationale for all opinions.

3.  Carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  The AOJ must consider application of Diagnostic Code 8045, amended effective October 23, 2008.  If the claim remains denied, provide the appellant a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

